           Case 1:21-cv-07338-LTS Document 3 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER HIRAM CANO,

                             Plaintiff,                            21-CV-7338 (LTS)
                     -against-                             ORDER DIRECTING PRISONER
                                                               AUTHORIZATION
CHRISTINE HANNA, et al.,

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently incarcerated in the North Infirmary Command on Rikers

Island, brings this action pro se. To proceed with a civil action in this Court, a prisoner must

either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to request

permission to proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a

signed IFP application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court

grants a prisoner’s IFP application, the Prison Litigation Reform Act requires the Court to collect

the $350.00 filing fee in installments deducted from the prisoner’s account. 1 See 28 U.S.C.

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must

therefore also authorize the Court to withdraw these payments from his account by filing a

“prisoner authorization,” which directs the facility where the prisoner is incarcerated to deduct

the $350.00 filing fee from the prisoner’s account in installments and to send to this Court

certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C.

§ 1915(a)(2), (b).




       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
             Case 1:21-cv-07338-LTS Document 3 Filed 09/03/21 Page 2 of 2




         Plaintiff submitted an IFP application but did not submit a prisoner authorization. Within

thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or complete and

submit the attached prisoner authorization. If Plaintiff submits the prisoner authorization, it

should be labeled with docket number 21-CV-7338 (LTS). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       September 3, 2021
             New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




         2
          Plaintiff is cautioned that if a prisoner files a federal civil action or appeal that is
dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
may be granted, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives
three “strikes” cannot file federal civil actions IFP as a prisoner, unless he is under imminent
danger of serious physical injury, and he must pay the filing fees at the time of filing any new
action.

                                                  2
